—Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered June 16, 1999, which confirmed an arbitration award of underinsured motorist benefits in favor of petitioner insured and against respondent insurer, unanimously affirmed, with costs.
The arbitrator did not exceed his authority or rule irrationally in determining that the policy coverage for “all sums that the insured * * * shall be legally entitled to recover as damages from the owner or operator of an uninsured motor vehicle because of bodily injury sustained by the insured” included future economic loss as well as pain and suffering. Even assuming that duplication of a workers’ compensation award is a ground for vacating an award of underinsured motorist benefits, no basis exists for finding any such duplication here, as the arbitrator made it clear that this award was for the wage differential over the workers’ compensation amount. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Friedman, JJ.